Citation Nr: 0731691	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.   Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.  Service in The Republic of Vietnam during 
the fighting there is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for PTSD 
and assigned a 50 percent rating.  In the veteran's notice of 
disagreement with the assigned 50 percent rating he stated 
that he was unemployable because of his PTSD.  In response, 
the RO, sua sponte, adjudicated a claim for TDIU, denying it 
in an October 2002 Statement of the Case (SOC).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the PTSD rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized that issue as 
set forth on the title page.  

This case was previously remanded by the Board for additional 
development in February 2004.  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is evidenced by 
chronic depression and anxiety, nightmares, flashbacks, 
frequent panic attacks related to his combat experiences, 
intrusive thoughts, problems with anger control, and 
intermittent suicidal ideations.  

2.  The veteran's service-connected PTSD  precludes 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an award of TDIU have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2001, February 2004, and September 2006.  Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of the previous remand 
and RO subsequent actions.  Id.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence he had pertaining to his claim 
so that the RO could obtain it on his behalf.  The RO also 
provided a SOC and a supplemental statement of the case 
(SSOC) reporting the results of its reviews of issues on 
appeal and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, as well as his Social Security Administration (SSA) 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

II.  Background

The record shows that the veteran initially stopped working 
because of nonservice-connected coronary artery disease that 
precipitated triple bypass surgery in late 1999.  A December 
2000 psychological evaluation done, apparently, in connection 
with the veteran's SSA claim, diagnosed the veteran with PTSD 
and found that the veteran's reliability on a job would be a 
problem because of both his physical difficulties and 
psychological problems.  The prognosis of this examiner was 
"very limited for any type of employment."    

The veteran was subsequently diagnosed with PTSD by a VA 
examiner in June 2001.  That examiner noted that the veteran 
reported that he began having problems after he stopped 
working in December 1999.  He especially began to think about 
Vietnam a lot, and reported nightmares related to a captain 
and another friend who had died in combat.  He denied current 
suicidal or homicidal thoughts, but reported trouble 
concentrating and being around people.  

A discharge summary reporting on the occasion of his 
discharge from a domiciliary residential treatment program in 
December 2002 noted that the veteran was stable and sober and 
denied any suicidal or homicidal ideations.  The author of 
the discharge summary opined that the veteran was 
unemployable, impliedly because of his PTSD.   

The veteran was afforded another VA examination in February 
2004 following the Board's February 2004 remand.  The veteran 
reported that, at the time of his heart attack in 1999, the 
doctor who diagnosed the heart condition told him that he had 
PTSD.  The veteran reported that his symptoms became worse 
after the heart attack.  On examination, the examiner found 
the veteran's affect was constricted, but he became emotional 
when talking about Vietnam.  Mood was depressed, and he 
admitted to some suicidal rumination, but without intent.  He 
denied any homicidal ideations.  Thinking was coherent, with 
some paranoid ideations, mainly persecutory.  

The veteran reported no auditory or visual hallucinations, 
but he admitted to having flashbacks.  Memory was good for 
remote events, but only fair for recent events.  He admitted 
to having panic attacks every few days that lasted for 10-20 
minutes.  In answer to a question asked by the Board in its 
remand, the examiner noted that the veteran had not received 
any treatment for PTSD prior to his heart attack.  It was 
opined by this examiner that the veteran's good physical 
health and work had previously prevented him from ruminating 
about his combat experiences.  The veteran's wife reportedly 
stated that the veteran had problems "way before" his heart 
attack, consisting of seclusivenss, avoidance, a short 
temper, not trusting people, and being difficult with her and 
their children.  

This examiner speculated that, while the veteran stopped 
working because of his cardiac condition, his PTSD symptoms 
became aggravated to the point that it was now apparent that 
his PTSD symptoms contributed to his inability to work.  
Another possibility offered is that the veteran's heart 
condition came at the early age of 53 because of the chronic 
stress related to his combat experiences that he suffered 
throughout the years.  The examiner noted that the connection 
between PTSD and heart problems had been in the literature 
repeatedly.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was PTSD, severe and chronic, 
aggravated by his nonservice-connected heart condition.  
There was no diagnosis in Axis II (personality disorders and 
mental retardation).  The Axis III (general medical 
conditions) diagnoses were related to his coronary bypass 
surgery in 1999.  In Axis IV (psychosocial and environmental 
problems) the examiner noted the veteran's PTSD caused by 
combat experiences, aggravated by his nonservice-connected 
coronary artery disease.  The Axis V (global assessment of 
functioning (GAF) score) report was 45 for PTSD.  

The report of an examination conducted in June 2006 at the 
time of the veteran's admission to another domiciliary PTSD 
program noted that the veteran had chronic depression with 
exacerbations, and that he also admitted to chronic anxiety 
and poor sleeping patterns with constant nightmares.  He also 
reported anxiety in crowds and a tendency to isolate himself 
from others.  He admitted to a tendency to check his already 
locked doors several times during the night and to being 
afraid to open windows; he sleeps with guns nearby.  He 
reportedly continued to have problems with anger control and 
continued to experience flashbacks.  He denied 
hallucinations, but endorsed intermittent suicidal ideations 
with no plans or attempts.  The diagnosis was prolonged PTSD, 
with a GAF score of 50.  

III.  Analysis

A.  PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's PTSD 
claim as a claim for a higher evaluation of an original 
award, effective from April 10, 2000, the date of award of 
service connection.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  Id.  

Here, taking into account all of the credible evidence of 
record, the Board finds that the veteran's PTSD disability 
picture more nearly approximates the criteria for the higher, 
70 percent rating that for the previously assigned 50 percent 
rating.  The Board finds that there is occupational and 
social impairment, with deficiencies in most areas due to 
such symptoms as suicidal ideation, even though there is no 
evidence of suicidal intent.  He has frequent, if not near-
continuous, panic attacks and depression.  He has impaired 
impulse control as evidenced by his reported difficulties 
with anger management, and he has difficulty in adapting to 
stressful circumstances including work or a worklike 
settings.  It was noted on the December 2002 report on his 
discharge from domiciliary PTSD treatment that the veteran 
was, in the opinion of his clinicians, not employable by 
reason of his PTSD.  The report of the June 2006 examination 
noted that he reported anxiety in crowds and a tendency to 
isolate himself from others.  The veteran does not meet all 
of the criteria for the higher, 70 percent, rating, but that 
is not required in order for it to be awarded.  As noted 
above, where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; that is the case here.  
38 C.F.R. § 4.7.

The Board has considered whether the veteran's PTSD warrants 
a still higher, 100 percent, disability rating, but finds 
that it does not.  There is no evidence of gross impairment 
in thought processes or communication, no delusions or 
hallucinations, no grossly inappropriate behavior, no 
persistent danger of hurting himself or others, no 
intermittent inability to perform activities of daily living, 
no disorientation to time or place, and no memory loss for 
names of close relatives, own occupation, or own name.  Thus, 
while the Board finds that an increase to 70 percent for the 
veteran's PTSD is warranted, a rating of 100 percent is not.

B.  TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2007).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).  Individual unemployability must be determined 
without regard to any non-service-connected disabilities or 
the veteran's advancing age.  38 C.F.R. § 3.341(a); see 
38 C.F.R. § 4.19 (2007) (age may not be a factor in 
evaluating service-connected disability or unemployability); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the veteran is currently service-connected for post-
traumatic stress disorder, rated as 70 percent disabling.  
The veteran is also unemployed, and has been since December 
1999.  The evidence shows that he stopped working initially 
because of his nonservice-connected coronary artery disease.  
However, giving the veteran every benefit of the doubt, the 
preponderance of the evidence, as discussed in the background 
section above shows that, even without the impact of his 
coronary artery disease, the veteran's PTSD symptomatology 
alone would render him unable to secure or follow a 
substantially gainful occupation.  Thus, the veteran's 
service-connected PTSD, rated as 70 percent disabling, 
warrants award of TDIU based on disability percentages.  
38 C.F.R. § 4.16(a).  

(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation of 70 percent for post-
traumatic stress disorder (PTSD) is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


